REASONS FOR ALLOWANCE
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	The terminal disclaimer filed on September 01, 2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the full statutory term prior patent of  11,223,167 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
2. 	 Applicant's preliminary amendment of February 09, 2022 is acknowledged. It is noted that claims 8-14 are amended.
3. 	Claims 1 – 14 are allowed.
4.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a controlled impedance feedthrough assembly comprising a feedthrough in the block and an aperture extending between the first surface and the second surface; an rigid electrically-conductive signal link in the signal through aperture; the feedthrough being hermetically sealed between the surfaces;  a dielectric spacer within the spacer through aperture recessed from the first surface forming a first gap, a second face recessed from the second surface forming a second gap between the second surface and second face; the feedthrough being hermetically sealed by filling the first gap and the second gap with an epoxy.
5. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG  CHI THI NGUYEN/Primary Examiner, Art Unit 2831